DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehane et al., U.S. Patent 9,255,403.
Regarding claim 1, Lehane discloses a ceiling grid system comprising: a plurality of grid members (12, 14), each grid member comprising a bulb (21), a web (22), and a flange (23); and a plurality of wall support brackets (26), each wall support bracket comprising an upper flange (48), a vertical back (31), and a lower flange (28) having at least one tab (29) configured to engage and retain the flange of each grid member.  The phrase “configured to engage and retain” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Lehane discloses a ceiling grid system wherein the vertical back and the lower flange of each of the plurality of wall support brackets are substantially perpendicular (see Fig. 5).  
Regarding claim 3, Lehane discloses a ceiling grid system further comprising: a plurality of retaining features (37, 38) formed in the upper flange of each wall bracket, wherein each retaining feature engages and retains the bulb of a grid member (see Fig. 2).  
Regarding claim 4, Lehane discloses a ceiling grid system wherein the retaining features are configured to retain the bulb of each grid member on opposing sides of the bulb (if the bracket is bent over the bulb at perforated line 34).  The phrase “configured to retain” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 5, Lehane discloses a ceiling grid system wherein the retaining features prevent lateral movement of the grid members (when screws are inserted).  
Regarding claim 6, Lehane discloses a ceiling grid system wherein the retaining features prevent rotation of the grid members (when screws are inserted).  
Regarding claim 11, Lehane discloses a ceiling grid system wherein the at least one tab is formed using cut portions of the plurality of wall support brackets (see Fig. 4).  
Regarding claim 12, Lehane discloses a ceiling grid system wherein the at least one tab is substantially parallel to the lower flange (see Fig. 4) or inclined downward toward the lower flange.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehane et al., U.S. Patent 9,255,403.
Regarding claim 7, Lehane discloses a ceiling grid system but does not disclose wherein a portion of the upper flange of each wall support bracket extends downwardly.  Lehane does teach that the channel member to which the bracket is to be fastened may have a downward turned portion on the upper flange (see Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the bracket having an upper flange of the same shape as the channel and having a similar size for a tight fit of the bracket within the channel for a more secure hold during assembly of the ceiling.
Regarding claim 9, Lehane discloses a ceiling grid system but does not disclose wherein the grid members rest on the lower flange of the plurality of wall support brackets.  Lehane teaches, in figure 2, the grid member seated on top of the channel which the bracket is attached to.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to situate the grid member closer to the channel, therefore seating it on the bottom flange of the bracket, for a better supported grid member.
Regarding claim 10, Lehane, as modified, discloses a ceiling grid system wherein the grid members are retained between the upper flange and the lower flange of the wall support brackets (see Fig. 2, generally).  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehane et al., U.S. Patent 9,255,403 in view of Jones et al., U.S. Patent Application 2006/0010812.
Regarding claim 8, Lehane discloses a ceiling grid system but does not disclose wherein a height between the portion of the upper flange of each wall support bracket that extends downwardly and the lower flange is less than a height of the grid members.  Jones teaches a bracket which accommodates for a grid member having a greater height (Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce a bracket with a slot in the top flange so that a height between the portion of the upper flange of each wall support bracket that extends downwardly and the lower flange is less than a height of the grid members to accommodate for grid members of varying heights.
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument toward the lower flange and tab of Lehane, the examiner asserts that tab portion 29 does indeed extend from lower flange portion 28, as shown in Fig. 4, and is indeed a portion of the same lower flange component as shown in Figs. 2-4.  The tab is indeed capable of engaging a grid member.  As stated above, the intended use statement does not positively claim an engagement between components, and should a grid member be placed as in Figure 2 the tab is indeed capable of engaging with a grid member.  The rejection stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633